internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-167267-01 date december re legend decedent daughter trust trust accountant day day day day - - - - - dear - - - - this is in response to the your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows on day decedent created an irrevocable_trust trust for the benefit of daughter the terms of trust provide that during daughter’s lifetime the trustees are authorized to pay to or apply the principal and or net_income for the benefit of daughter or her descendants at daughter’s death the assets in trust are to be paid to daughter’s living descendants per stirpes but if there are none to decedent’s then living descendants decedent has three daughters daughter has no descendants but both of her sisters have children decedent did not allocate any of his generation- skipping transfer_tax exemption to trust during his lifetime plr-167267-01 on day decedent created trust a revocable_trust that became irrevocable on his death article vi of trust provides that the trust is to be divided upon decedent’s death into daughter’s exemption trust and daughter’s vested trust daughter’s exemption trust is to consist of assets totaling a fractional share of the trust assets with the numerator of the fraction being the amount of decedent’s available gst_exemption after taking into account all allocations by decedent during life or otherwise allocated by decedent’s executors and the denominator is to be the value of the trust assets the income from both trusts is to be paid to daughter during her lifetime and the principal may be expended by the trustee for daughter’s support health and education daughter has a general_power_of_appointment over daughter’s vested trust upon daughter’s death any assets in daughter’s exemption trust and any assets in daughter’s vested trust that have not been appointed by her are to be paid to her living descendants per stirpes but if there are none then to decedent’s living descendants per stirpes decedent died on day under decedent’s will dated day a portion of decedent’s estate was to be added to trust the executrix of decedent’s estate retained accountant a certified_public_accountant to prepare decedent’s united_states estate and generation-skipping_transfer_tax return form_706 accountant had been decedent’s accountant for over years the form_706 was filed on day accountant failed to file a schedule r with the form_706 and therefore decedent’s available gst_exemption was not allocated to daughter’s exemption trust you have requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of decedent’s gst tax exemption with respect to daughter’s exemption trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip plr-167267-01 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2632 and sec_26_2632-1 a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the decedent’s federal estate_tax_return to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-167267-01 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to make an allocation of decedent’s gst tax exemption that was available at decedent’s death to daughter’s exemption trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
